[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                                                                   FILED
                        ________________________
                                                              U.S. COURT OF
                                                                 APPEALS
                               No. 05-10190                ELEVENTH CIRCUIT
                           Non-Argument Calendar             AUGUST 19, 2005
                         ________________________           THOMAS K. KAHN
                                                                  CLERK
                     D. C. Docket No. 03-80849-CV-DMM

FULTON COUNTY ADMINISTRATION,
for the Estate of Lita McClinton Sullivan,

                                                       Plaintiff-Appellant,

                                     versus

MICHAEL A. BLANK, a Florida resident,
JULIUS BAER BANK & COMPANY, et al.,

                                                       Defendants-Appellees.

                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________
                               (August 19, 2005)


Before BIRCH, BARKETT and COX, Circuit Judges.

PER CURIAM:
      The administrator for the Estate of Lita McClinton Sullivan (“Sullivan”)

appeals the judgment of the district court dismissing with prejudice counts one

through nine of the Amended Complaint and count ten of the Second Amended

Complaint. Having considered the briefs, and relevant parts of the record, we agree

with the district court that counts one through eight should be dismissed for failure

to allege facts stating a RICO claim. We also conclude that the district court properly

dismissed Sullivan’s count nine claim for fraudulent transfer. See Freeman v. First

Union Nat’l Bank, 865 So. 2d 1272 (Fla. 2004). Finally, we agree with the district

court that Sullivan has not stated claims for unjust enrichment or implied contract in

count ten. The judgment of the district court is, therefore,

      AFFIRMED.




                                          2